
	
		II
		111th CONGRESS
		2d Session
		S. 3642
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mrs. Boxer (for herself,
			 Mr. Merkley, Mrs. Gillibrand, and Mr.
			 Begich) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To ensure that the underwriting standards of Fannie Mae
		  and Freddie Mac facilitate the use of property assessed clean energy programs
		  to finance the installation of renewable energy and energy efficiency
		  improvements.
	
	
		1.Short titleThis Act may be cited as the
			 The PACE Assessment Protection Act of
			 2010.
		2.Treatment of PACE
			 programs by Fannie Mae and Freddie Mac
			(a)Adoption of
			 underwriting standardsNot
			 later than the expiration of the 60-day period that begins upon the date of the
			 enactment of this Act, the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation shall adopt underwriting standards that
			 are consistent with the Guidelines for Pilot PACE Financing Programs issued on
			 May 7, 2010, by the Department of Energy. Liens or other property obligations
			 that secure property taxes or assessments under a PACE program and are
			 consistent with such standards shall be considered to comply with the Uniform
			 Instruments of such Association and Corporation and shall not constitute a
			 default on an existing mortgage or trigger the exercise of lender’s remedies
			 for a property with such a lien. With respect to a property that meets the
			 underwriting criteria of the Association and the Corporation without
			 consideration of the PACE program lien, the Association and the Corporation
			 shall not require repayment of a PACE program tax or assessment in order for a
			 property owner to finance, refinance or transfer the property. The underwriting
			 standards shall provide that, in the event that a tax or assessment under a
			 PACE program is delinquent, only the unpaid delinquent amount along with
			 applicable penalties, interest and costs will be subject to foreclosure and not
			 the entire amount.
			(b)Prohibition of
			 discriminationThe Federal
			 Housing Finance Agency, the Federal National Mortgage Association, and the
			 Federal Home Loan Mortgage Corporation, and all Federal agencies and all
			 entities chartered under Federal law shall not discriminate against communities
			 implementing or participating in a PACE program, including by prohibiting
			 lending within the community or requiring more restrictive underwriting
			 criteria for properties within the community.
			(c)Definition of
			 PACE programFor purposes of
			 this section, the term PACE program means a property assessed
			 clean energy program under which a State or political subdivision of a State
			 levies taxes or assessments on residential, commercial, agricultural, and other
			 real property to finance the installation of renewable energy and energy
			 efficiency improvements.
			
